 


109 HR 3925 IH: Anti-Cronyism and Public Safety Act
U.S. House of Representatives
2005-09-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3925 
IN THE HOUSE OF REPRESENTATIVES 
 
September 27, 2005 
Mr. Waxman (for himself, Ms. Pelosi, and Mr. Lantos) introduced the following bill; which was referred to the Committee on Government Reform
 
A BILL 
To provide that a Federal public safety position may not be held by any political appointee who does not meet certain minimum requirements. 
 
 
1.Short titleThis Act may be cited as the Anti-Cronyism and Public Safety Act. 
2.Minimum requirements for political appointees holding public safety positions 
(a)In generalA public safety position may not be held by any political appointee who does not meet the requirements of subsection (b). 
(b)Minimum requirementsAn individual shall not, with respect to any position, be considered to meet the requirements of this subsection unless such individual— 
(1)has academic, management, and leadership credentials in one or more areas relevant to such position; 
(2)has a superior record of achievement in one or more areas relevant to such position; 
(3)has training and expertise in one or more areas relevant to such position; and 
(4)has not, within the 2-year period ending on the date of such individual’s nomination for or appointment to such position, been a lobbyist for any entity or other client that is subject to the authority of the agency within which, if appointed, such individual would serve. 
(c)Political appointeeFor purposes of this section, the term political appointee means any individual who— 
(1)is employed in a position listed in sections 5312 through 5316 of title 5, United States Code (relating to the Executive Schedule); 
(2)is a limited term appointee, limited emergency appointee, or noncareer appointee in the Senior Executive Service; or 
(3)is employed in the executive branch of the Government in a position which has been excepted from the competitive service by reason of its policy-determining, policy-making, or policy-advocating character. 
(d)Public safety positionFor purposes of this section, the term public safety position means— 
(1)the Under Secretary for Emergency Preparedness and Response, Department of Homeland Security; 
(2)the Director of the Federal Emergency Management Agency, Department of Homeland Security; 
(3)each regional director of the Federal Emergency Management Agency, Department of Homeland Security; 
(4)the Recovery Division Director of the Federal Emergency Management Agency, Department of Homeland Security; 
(5)the Assistant Secretary for Immigration and Customs Enforcement, Department of Homeland Security; 
(6)the Assistant Secretary for Public Health Emergency Preparedness, Department of Health and Human Services; 
(7)the Assistant Administrator for Solid Waste and Emergency Response, Environmental Protection Agency; and 
(8)any position (not otherwise identified under any of the preceding provisions of this subsection) a primary function of which involves responding to a direct threat to life or property or a hazard to health, as identified by the head of each employing agency in consultation with the Office of Personnel Management.Beginning not later than 30 days after the date of the enactment of this Act, the head of each agency shall maintain on such agency’s public website a current list of all public safety positions within such agency. 
(e)Coordination with other requirementsThe requirements set forth in subsection (b) shall be in addition to, and not in lieu of, any requirements that might otherwise apply with respect to any particular position. 
(f)DefinitionsFor purposes of this section— 
(1)the term agency means an Executive agency (as defined by section 105 of title 5, United States Code); 
(2)the terms limited term appointee, limited emergency appointee, and noncareer appointee have the respective meanings given them by section 3132 of such title 5; 
(3)the term Senior Executive Service has the meaning given such term by section 2101a of such title 5; 
(4)the term competitive service has the meaning given such term by section 2102 of such title 5; and 
(5)the terms lobbyist and client have the respective meanings given them by section 3 of the Lobbying Disclosure Act of 1995 (2 U.S.C. 1602).  
3.Effective dateThis Act shall apply with respect to any appointment made after the end of the 30-day period beginning on the date of the enactment of this Act. 
 
